Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
[AltContent: arrow]

OFFICE ACTION

This Office action is responsive to Applicant's Remarks/After Non-Final rejection
Requirement, filed 16 May, 2022.

Claims 1-7, 9-14, and 16-18 are pending; of which claims 11-13 are newly added. Claims 8, 15 are cancelled.

[AltContent: arrow]

Rejections Withdrawn
Applicant’s amendments have been fully considered and are entered.  The status for each rejection and/or objection in the previous Office Action is set out below.
1. The rejection of claims 1-7, 9-14, 16 under 35 U.S.C. § 103 over JP2006045391, Feb 16, 2006, Tetsuhiro et al. is withdrawn in view of arguments submitted by Applicants.  
Applicant's arguments that  “The '391 publication teaches an emulsion composition for a latent heat storage material comprising n-paraffin, water and a surfactant. The surfactant comprises (A) 5 to 50% by weight of polybutenyl succinate and (B) 95 to 50% by weight of a polyoxyalkylene alkyl ether phosphate. The '391 publication further teaches that if the blending ratio is out of this range, it is not preferable for the emulsion stability. Thus, both polybutenyl succinate and polyoxyalkylene alkyl ether phosphate are required to be present in the '391 publication's emulsion composition. In
addition, the surfactant mixture of the '391 publication is used in an amount of 0.5 to 10.0% by weight based on the total weight of n-paraffin and water.
Moreover, at a threshold level, Applicant further asserts that the '391 publication is
not analogous art to the present invention and thus does not qualify as prior art for an obviousness determination.” (Remarks page 5-6) and further that “the '391 publication includes a two-component surfactant blend. Applicant respectfully submits that given that the chemical composition of the Applicant's emulsion and '391 publication's emulsion is not the same the emulsion stability is not necessarily identical as one would expect the second component to have an impact on emulsion stability. “ (Remarks page 7-8) were carefully considered and were found persuasive.

2. The rejection of claims 1-7, 11-14 under 35 U.S.C. § 103 over US 6,548,557 Bl, Apr.15, 2003 by Fogel  is withdrawn in view of arguments submitted by Applicants.  
Applicant's arguments that  “the  '557S patents teaches that the phosphate ester emulsifiers can function as a direct replacement for diethanolamine (DEA) cetyl phosphate. See col. 2. In 3-5. One of ordinary skill in the art would know that diethanolamine and diethanolamine-related ingredients function as
emulsifiers or foaming agents in cosmetics. In contrast, Applicant's alkoylated phosphate esters are used in a lubricating formulation, and Applicant seeks a low tendency to form foam. See specification as published, [0005], [0030], [0066] - [0080]. Table 2, reproduced below for the Examiner's convenience, shows that Applicant's emulsions E1 and E2 have a low tendency to form foam.” (Remarks page 9-11) were carefully considered and were found persuasive.

[AltContent: arrow]
Allowable Subject Matter
Claims 1-7, 9-14, and 16-18 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
[AltContent: arrow]

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed lubricating formulation, comprising an emulsion and a polymer
composition comprising polymers of formula (I)  for shaping metals, working metals, and cutting metal operations. The lubricating formulation includes an emulsion and a polymer is  novel and non-obvious over the prior art. 

The closest prior art is JP2006045391, Feb 16, 2006, Tetsuhiro. The prior art does not encompass the scope of the instant application and does not provide a suggestion of the claimed lubricating formulations comprising  compounds of formula (I) with substituents as defined. The reference does not teach examples or subgenera that would suggest substitution patterned and connectivity as recited in instant claims or the nexus for the activity for shaping metals, working metals, and cutting metal operations. The applicants showed that the claimed lubricating formulation includes an emulsion and a polymer and has very good lubricating properties together with a low tendency to form foam, a very reduced formation of soap in hard water, and a low ecotoxicity. Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the prior art.
[AltContent: arrow]
Conclusion
Claims 1-7, 9-14, and 16-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
[AltContent: arrow]

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622